IN THE
                           TENTH COURT OF APPEALS

                                    No. 10-13-00051-CV

                      IN THE INTEREST OF J.L.J., A CHILD,



                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2011-4543-3


                            MEMORANDUM OPINION


          This is an accelerated appeal from a parental-termination proceeding. See TEX.

FAM. CODE ANN. § 109.002 (West Supp. 2011).          After a bench trial, the trial court

terminated appellant J.J.’s parental rights to his child, J.L.J. This appeal followed. We

affirm.

                               I.     COMPLIANCE WITH ANDERS

          Appellant’s court-appointed appellate counsel has filed a motion to withdraw

and an Anders brief, in which he states that “[a] careful review of the appellate record

reveals no issues of arguable merit.” See Anders v. California, 386 U.S. 738, 744-45, 87 S.

Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967); see also Porter v. Tex. Dep’t of Protective &
Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no pet.) (“[W]hen

appointed counsel represents an indigent client in a parental termination appeal and

concludes that there are no non-frivolous issues for appeal, counsel may file an Anders-

type brief.”); In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order) (per curiam)

(applying Anders to parental termination appeals).             Counsel’s brief meets the

requirements of Anders as it presents a professional evaluation showing why there are

no non-frivolous grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991) (en banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. In addition, counsel has provided

this Court with the transmittal letter sent to appellant explaining the Anders process.

Counsel has also advised appellant of his right to file a pro se response. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3. More than an adequate

period of time has passed, and appellant has not filed a pro se response. See In re

Schulman, 252 S.W.3d at 409.

                                 II.    INDEPENDENT REVIEW

         Upon receiving a “frivolous appeal” brief, this Court must conduct a full

examination of all proceedings to determine whether the appeal is wholly frivolous. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988); see also In

re M.A.R., No. 10-10-00237-CV, 2011 Tex. App. LEXIS 3596, at *2 (Tex. App.—Waco May

In the Interest of J.L.J.                                                               Page 2
11, 2011, no pet.) (mem. op.). Having reviewed the record and counsel’s brief, we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion it considered the issues raised in the brief and review the record for

reversible error but found none, the court of appeals met the requirements of Texas

Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                    III.    MOTION TO WITHDRAW

         In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744, 87 S. Ct. at 1400; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing

Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney

believes the appeal is frivolous, he must withdraw from representing the appellant. To

withdraw from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw.1 Within five days of the

date of this Court’s opinion, counsel is ordered to send a copy of the opinion and

judgment to appellant and to advise appellant of his right to pursue a petition for

review in the Texas Supreme Court. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—

Houston [1st Dist.] 2003, no pet.).




         1 No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Supreme Court, he must either retain an attorney to file a petition for review or file a
pro se petition for review. Any petition for review must be filed within forty-five days after the date of
either this opinion or the last ruling by this Court on all timely-filed motions for rehearing or en banc
reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review must comply with the requirements
of Texas Rule of Appellate Procedure 53.2. See id. at R. 53.2.

In the Interest of J.L.J.                                                                          Page 3
                                      IV.    CONCLUSION

         The judgment of the trial court is affirmed.




                                                  AL SCOGGINS
                                                  Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 13, 2013
[CV06]




In the Interest of J.L.J.                                       Page 4